Citation Nr: 1444512	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  09-40 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1973 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.  Jurisdiction of the claims file is with the RO in Cleveland, Ohio.

In November 2013, prior to certification of the appeal to the Board, the Veteran indicated that he wished to withdraw from appellate status, the issues of service connection for venereal warts and venereal disease; a higher rating for lumbosacral strain; and a claim to reopen service connection for hepatitis C.  As these issues were withdrawn prior to certification, they are not in appellate status and are not before the Board.

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized as a claim of entitlement for a psychiatric disorder in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to his experiences while working as a medical services specialist in service.  The service treatment records note insomnia secondary to anxiety in service.  Post-service VA treatment records show diagnoses of PTSD and depression.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is evidence of a current disability and an indication that it may be associated with active service, a remand is necessary to obtain a VA examination with medical opinion as to whether any current psychiatric disorder is related to.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claim that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent private treatment and associate them with the claims file.  Obtain VA medical records from the VA medical center in Cleveland, Ohio, since August 2012.  Any negative response should be in writing and associated with the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After the aforementioned development is complete, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  All necessary tests should be conducted, and the report must note all psychiatric disabilities found to be present.  

The examiner must indicate whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset during the Veteran's military service.  

Further, if a psychotic disorder is diagnosed, the examiner must note whether it developed within one year of his discharge.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



